Title: From Thomas Jefferson to Fulwar Skipwith, 31 July 1791
From: Jefferson, Thomas
To: Skipwith, Fulwar



Dear Sir
Philadelphia July 31. 1791.

Your favor of the 20th. has come duly to hand, and with my congratulations on your safe arrival in your own country, am sorry to mix expressions of concern that your position in the West Indies has turned out the contrary of your expectations. The events indeed which have happened in France and it’s dependances are such as could not have been calculated on. But whilst I participate sincerely in the disappointment of your expectations, my duty to you as well as the public obliges me to notice those expressed in your letter that the public will reimburse you your expenditures in the undertaking. The footing on which the consulships stood when you were appointed, was that of serving without emolument from the public. A proposition indeed was afterwards made to allow some small fees, but I informed you before your departure, that it was doubtful whether it would pass with Congress. In fact it failed, and there exists no power at present to make any allowances for Consular services. Nothing less than a law of Congress will do it, and hitherto they have shewn no disposition to make any. Should they however  do it hereafter, it will only be some little fee on the vessels arriving in port. Were the precedent once set of reimbursing expences, no one could tell to what it would lead. I have therefore thought it would be wrong in me to leave you a moment under such an expectation because it would be a delusive one, the laws not permitting it to be made good.—I sincerely wish, my dear Sir, I could have given you a different answer: but this does not depend on me, and your candour will distinguish between my will and that of the laws of the land. With every wish for your felicity I am with great esteem Dear Sir Your most obedt. & most humble servt,

Th: Jefferson

